Citation Nr: 0719484	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-28 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right hand and 
wrist disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypoglycemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.


FINDINGS OF FACT

1.  A right knee strain is etiologically related to the 
veteran's period of active service.

2.  A left knee strain is etiologically related to the 
veteran's period of active service.

3.  A right wrist disorder is etiologically related to the 
veteran's period of active service.

4.  In April 2000, the RO denied the claim of entitlement to 
service connection for sinusitis.  The appellant did not 
appeal.

5.  Evidence received since the April 2000 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for sinusitis, and does not 
raise a reasonable possibility of substantiating the claim.

6.  In April 2000, the RO denied the claim of entitlement to 
service connection for hypoglycemia.  The appellant did not 
appeal.

7.  Evidence received since the April 2000 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for hypoglycemia, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have  been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for entitlement to service connection for a 
left knee disorder have  been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

3.  The criteria for entitlement to service connection for a 
right wrist disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

4.  The unappealed April 2000 RO decision denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

5.  Subsequent to the April 2000 RO decision that denied 
entitlement to service connection for sinusitis, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

6.  The unappealed April 2000 RO decision denying service 
connection for  hypoglycemia is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 20.1103 
(2006).

7.  Subsequent to the April 2000 RO decision that denied 
entitlement to service connection for hypoglycemia, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate her service connection claims, and 
her claims to reopen the previously denied claims.  The RO 
sent the veteran letters in March 2003, March 2004, and March 
2006 in which she was informed of what was required to 
substantiate her claim and of her and VA's respective duties, 
i.e., that VA would attempt to get any additional records 
that she identified as being helpful to her claim.  The 
letters provided the veteran with notice of what evidence and 
information was necessary to reopen her previously denied 
claims and to establish entitlement to the underlying claims 
for the benefits sought on appeal.  See Kent v. Nicholson, 20 
Vet App 1 (2006).  She was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  The RO provided her the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.

Since the veteran's claims to reopen the previously denied 
claims of service connection for hypoglycemia and sinusitis 
were denied by the RO and are being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issues.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

As to the issues of entitlement to service connection for a 
bilateral knee disorder and a right hand and wrist disorder, 
the Court in Dingess/Hartman held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of a claim, 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
at 473.  The veteran was provided the notice in a letter from 
VA dated in March 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As to the 
issues of entitlement to service connection for sinusitis and 
hypoglycemia, obtaining a medical opinion is not required 
because the veteran has not submitted any new and material 
evidence that is sufficient to reopen the claim, and the duty 
to assist in the development of the claim is not therefore 
triggered.  See 38 U.S.C.A § 5103A(f) (Providing that nothing 
as to VA's duty to assist shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured).

As to the issues of entitlement to service connection for a 
bilateral knee disorder and a right hand and wrist disorder, 
the veteran was afforded VA examinations in April 2003, March 
2004, October 2004, February 2005, and August 2005.  These 
examinations were thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Although not shown in service, service connection may still 
be granted for arthritis  when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Bilateral knee disorder

The veteran's service medical records show that in July 1974, 
she was treated for a twisted left knee after tripping into a 
pothole while marching.  The impression was medial collateral 
ligament strain.  

A service medical record dated in August 1975 reveals that 
the veteran was treated for a left knee sprain and placed on 
physical profile.  

Two separate physical profile serial reports dated in July 
1976 reveal that the veteran was placed on physical profile 
on two occasions as a result of a first degree strain of the 
medial collateral ligament.

A service medical record dated in January 1978 shows that the 
veteran reported that her right knee had locked for 15 
minutes on the preceding day.  The right knee was shown to 
exhibit some tenderness, but there was no swelling, effusion 
or deformity.  The impression was no evidence of current 
pathology, but the veteran was to return upon a recurrence of 
pain or locking. Although the veteran was discharged from 
active duty in January 1981, there is of record no separation 
physical examination, and it is therefore unknown whether the 
veteran had any continuing complaints of knee pain or 
symptoms at that time.

Subsequent to service, VA outpatient treatment records dated 
from April 1999 to December 1999 show that the veteran 
reported intermittent pain and swelling of the joints for 
several years.  The assessment was degenerative joint 
disease.

VA outpatient treatment records dated from May 2002 to 
February 2003 show that the veteran reported arthritis pain 
in her knees.  The knees showed crepitus and pain to 
palpation, without effusion.  The assessments included 
arthralgia and symmetric arthopathy.

A VA rheumatology clinic note dated in February 2003 shows 
that the veteran reported a two to three year history of 
joint pain with more persistent pain over the preceding year.  
The findings were felt to be consistent with possible 
inflammatory  rheumatoid arthritis or osteoarthritis.

A VA joints examination report dated in April 2003 shows that 
the veteran's claims file had not been available for review 
in conjunction with conducting the examination.  The veteran 
reported that while in basic training in service, she injured 
her left knee for which she was treated at a hospital and 
placed on physical profile.   She indicated that she had 
experienced intermittent pain since then, with more acute 
symptoms within the preceding year.  The diagnosis was left 
knee strain with no functional loss of range of motion due to 
pain.

A VA rheumatology clinic note dated in February 2004 shows 
that the veteran reported continued symptoms associated with 
her knee joints.  The impression was polyarthralgia of the 
knees in a distribution typical for rheumatoid arthritis, 
which had not been persistent for the last several years.  
The examiner indicated that it seemed likely that this was 
seronegative rheumatoid arthritis given the number of joints 
involved.

A VA rheumatology clinic note dated in March 2004 shows that 
the veteran reported continued pain and swelling of the 
knees.  The examiner indicated that her symptoms might be 
very early rheumatoid arthritis, however, there might also 
have been a significant component of psychosocial overlay and 
probable soft tissue pain fairly compatible with a 
fibromyalgia type illness.

A VA rheumatology clinic note dated in July 2004 shows that 
the veteran reported continued pain in her knees.  The 
impression was knee pain, probable osteoarthritis.  

A VA radiology report dated in July 2004 shows that X-rays of 
the knees revealed mild diffuse osteopenia, but no 
significant degenerative changes of either knee.

In September 2004, the veteran testified at a hearing over 
which a hearing officer of the RO presided.  The veteran 
reported that she had twisted her right knee while carrying a 
casket up steps while on funeral detail during service.  She 
added that the knee was again injured in January 1978.  She 
also described that she sustained a twisting injury to the 
left knee in July 1974 after stepping in a pothole while 
marching.  She indicated having continued intermittent 
symptoms ever since service which required the use of pain 
medication.

A VA joints examination report dated in October 2004 shows 
that the veteran's claims file was reviewed in conjunction 
with conducting the examination.  A history as indicated 
above was provided by the veteran.  The diagnosis, in part, 
was arthralgia versus arthritis of both knees with severe 
decreased range of motion secondary to flare-ups and 
secondary to repetition.  The examiner concluded that it was 
as likely as not that the veteran's bilateral knee disorder 
was caused by her being in service.

A VA joints examination report dated in February 2005 shows 
that the veteran provided a history as set forth above.  Her 
claims file was available for review by the examiner in 
conjunction with the examination.  The diagnosis was muscle 
sprain of both knees with moderate loss of range of motion 
and moderate loss of functional capacity.  The examiner 
concluded that while the service medical records are negative 
for a diagnosis osteoarthritis or rheumatoid arthritis, it is 
more likely than not that the veteran has a muscle sprain of 
both knees with moderate loss of range of motion and 
functional capacity due to military service.

A VA joints examination report dated in August 2005 shows 
that the veteran provided a history as set forth above.  Her 
claims file was available for review by the examiner in 
conjunction with the examination.  The examiner indicated 
that there was no current evidence of osteoarthritis of the 
affected joints.  The examiner opined that it was less likely 
than not that the veteran's claimed service-connected 
conditions were related to her previous military service.  It 
was indicated that the veteran had a gap of approximately 15 
to 20 years when her symptoms began to manifest themselves.  
It was noted that the current symptoms were likely related to 
her fibromyalgia, however, fibromyalgia trigger points were 
more consistently in muscle tissue.

VA outpatient treatment records dated from September 2005 to 
October 2005 show that the veteran reported that her knees 
were giving out.  The diagnosis was bursitis and 
fibromyalgia. 

The veteran has reported that she has had continuous 
bilateral knee symptoms since injuring each knee during her 
period of active service.  Although there were no immediate 
residuals of the knee injuries of record, the post-service 
medical evidence tends to support the veteran's claim that 
she has experienced a continuity of symptoms manifested by 
intermittent pain and swelling that has been manifested as a 
result of the veteran's period of active service.  The 
veteran is qualified to provide such competent lay evidence 
to make this assertion, and because there is no separation 
physical examination, the Board will presume the veteran's 
account of continuous symptoms is credible.  "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board finds probative the October 2004 and February 2005 
opinions of the VA examiners that stated that it was more 
likely than not that the veteran had a current bilateral knee 
disorder that was due to service.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The Board has also considered the August 2005 VA examination 
report where the examiner opined that it was less likely than 
not that the veteran's claimed service-connected conditions 
were related to her previous military service.  While this 
examiner also had access to the veteran's entire claims file 
in reaching his conclusion, he based his opinion on the fact 
that there was no current evidence of osteoarthritis and that 
there was a gap of 15 to 20 years between service and the 
manifestation of symptoms.  The examiner in February 2005 had 
also considered the fact that there was no osteoarthritis, 
but still concluded that the veteran currently had muscle 
sprains of both knees which were related to her period of 
active service.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the August 2005 examination report discounts 
the possibility of osteoarthritis related to service, it does 
not discount the likelihood of a bilateral knee strain that 
is related to service.

For these reasons, the Board concludes that the evidence is 
in approximate balance, as to whether the veteran's bilateral 
knee disorder has been manifested since service, and 
entitlement to service connection for a bilateral knee 
disorder is granted. 


Right hand and wrist

The veteran's service medical records show that in June 1975, 
she was treated for a one day history of reported right wrist 
pain.  There was no history of trauma.  The diagnosis was 
right wrist sprain.

Subsequent to service, VA outpatient treatment records dated 
from April 1999 to December 1999 show that the veteran 
reported intermittent pain and swelling of the joints for 
several years.  The assessment was degenerative joint 
disease.

VA outpatient treatment records dated from May 2002 to 
February 2003 show that the veteran reported arthritis pain 
in her hands.  The assessments included arthralgia.  X-rays 
of the right hand taken in January 2003 were normal.

A VA rheumatology clinic note dated in February 2003 shows 
that the veteran reported a two to three year history of 
joint pain with more persistent pain over the preceding year.  
The findings were felt to be consistent with possible 
inflammatory  rheumatoid arthritis or osteoarthritis.

A VA rheumatology clinic note dated in February 2004 shows 
that the veteran reported continued symptoms associated with 
her hands and wrists.  The impression was polyarthralgia of 
the hands in a distribution typical for rheumatoid arthritis, 
which had not been persistent for the last several years.  
The examiner indicated that it seemed likely that this was 
seronegative rheumatoid arthritis given the number of joints 
involved.

A VA radiology report dated in February 2004 shows that X-
rays of the hands were within normal limits.

A VA rheumatology clinic note dated in March 2004 shows that 
the veteran reported continued pain and swelling of the 
hands.  In the impression, the examiner indicated that her 
symptoms might be very early rheumatoid arthritis, however, 
there might also have been a significant component of 
psychosocial overlay and probable soft tissue pain fairly 
compatible with a fibromyalgia type illness.

In September 2004, the veteran testified at a hearing over 
which a hearing officer of the RO presided.  The veteran 
reported that she had a right wrist condition that was 
related to working in base supply during service where she 
was loading cases.  She indicated that she was treated for 
symptoms at a hospital and treated with a wrap and aspirin.   
She also indicated having continued intermittent symptoms 
ever since service.

A VA joints examination report dated in October 2004 shows 
that the veteran's claims file was reviewed in conjunction 
with conducting the examination.  A history as indicated 
above was provided by the veteran.  The diagnosis, in part, 
was arthralgia of the right wrist with severe decreased range 
of motion from flare-ups and repetition.  The examiner 
concluded that it was as likely as not that the veteran's 
right wrist disorder was caused by her being in service.

A VA joints examination report dated in February 2005 shows 
that the veteran provided a history as set forth above.  Her 
claims file was available for review by the examiner in 
conjunction with the examination.  The diagnosis was muscle 
sprain of both wrists with moderate loss of range of motion 
and moderate loss of functional capacity.  The examiner 
concluded that while the service medical records were 
negative for a diagnosis osteoarthritis or rheumatoid 
arthritis, it was more likely than not that the veteran had a 
muscle sprain of the right wrist with moderate loss of range 
of motion and functional capacity due to military service.

A VA joints examination report dated in August 2005 shows 
that the veteran provided a history as set forth above.  Her 
claims file was available for review by the examiner in 
conjunction with the examination.  The examiner indicated 
that there was no current evidence of osteoarthritis of the 
affected joints.  The examiner opined that it was less likely 
than not that the veteran's claimed service-connected 
conditions were related to her previous military service.  It 
was indicated that the veteran had a gap of approximately 15 
to 20 years when her symptoms began to manifest themselves.  
It was noted that the current symptoms were likely related to 
her fibromyalgia, however, fibromyalgia trigger points were 
more consistently in muscle tissue.

The veteran has reported that she has had continuous right 
wrist symptoms since being treated for right wrist pain 
during her period of active service.  Although there were no 
immediate residuals of the right wrist sprain of record, as 
noted above, a separation physical examination is not of 
record, and the veteran's account is therefore presumed 
credible.  The post-service medical evidence tends to support 
the veteran's claim that she has experienced a continuity of 
symptoms manifested by intermittent pain and swelling that 
has been manifested as a result of her period of active 
service.  As noted above, the veteran is qualified to provide 
such competent lay evidence to make this assertion.  See 
Bruce, 11 Vet. App. at 410-11; Layno, 6 Vet. App. at 470; 
Harvey, 6 Vet. App. at 393.

The Board finds probative the October 2004 and February 2005 
opinions of the VA examiners that stated that it was more 
likely than not that the veteran had a current right wrist 
disorder that was due to service.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant weight, as there was access to 
the claims file, and they were thorough and detailed.  See 
Prejean, 13 Vet. App. at 448-9.

The Board has also considered the August 2005 VA examination 
report where the examiner opined that it was less likely than 
not that the veteran's claimed service-connected conditions 
were related to her previous military service.  While this 
examiner also had access to the veteran's entire claims file 
in reaching his conclusion, he based his opinion on the fact 
that there was no current evidence of osteoarthritis and that 
there was a gap of 15 to 20 years between service and the 
manifestation of symptoms.  The examiner in February 2005 had 
also considered the fact that there was no osteoarthritis, 
but still concluded that the veteran currently had a muscle 
sprain of the right wrist which was related to her period of 
active service.  While the August 2005 examination report 
discounts the possibility of osteoarthritis related to 
service, it does not discount the likelihood of a right wrist  
strain that was related to service.  See Madden, 125 F.3d at 
1481; Owens, 7 Vet. App. at 433.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, having carefully considered the 
claim in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of-
the-doubt" rule, which provides that where there exists "an 
approximate  balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the  matter," the claimant is to prevail 
upon the issue.  Ashley, 6 Vet. App. at 59; see also Massey, 
7 Vet. App. at 206-207.  As such, the Board concludes that 
the evidence supports the conclusion that the veteran's right 
wrist disorder has been manifested since service, and 
entitlement to service connection for a right wrist  disorder 
is granted.

New and material evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim of new 
and material evidence was received in February  2003, the new 
regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).


Sinusitis

In a decision dated in April 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
sinusitis.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records which had shown  that the veteran was treated in 
April 1976 and March 1977 for sinus symptoms.  A sinus X-ray 
was negative for a chronic sinus condition.  

The evidence of record also included private medical records 
from S. J. Coleman, M.D., dated in July 1997 and April 1999 
which had shown that the veteran was treated for nasal 
congestion.  The assessment was acute sinusitis.

In its decision, the RO determined that there was no 
relationship between any asserted current sinusitis and 
service.  The veteran was notified of this decision and of 
her appellate rights by letter dated on April 21, 2000.  She 
did not appeal this decision, thus the denial became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

Subsequent to the April 2000 RO decision, during her 
September 2004 personal hearing, the veteran reported that 
she was initially treated for sinusitis in service in June 
1975.  She indicated that she was treated with medication, 
and that her sinuses would intermittently become infected and 
blocked ever since.

The October 2004 VA examination report shows that that 
veteran provided a history of sinusitis involving the frontal 
area and both ethmoid areas.  On examination she was able to 
move air well through both sides of the nose.  X-rays of the 
sinuses revealed surgical changes on the right calvarium but 
no sinusitis.  The diagnosis was previous sinusitis, but none 
presently.  The examiner concluded that there was no current 
evidence of sinusitis, and therefore, it was not as likely as 
not that she had sinusitis that was from service.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for sinusitis.  The October 2004 VA examination 
report, although not previously of record, does not by itself 
or when considered with previous evidence of record, relate 
to the fact that the veteran currently has sinusitis that is 
the result of her period of active service.  Additional 
evidence, which consists of records that do not indicate that 
a condition is service connected, is not new and material.  
See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  This evidence 
does not link any current sinusitis disability to service, 
but rather established that it was not likely.  

Likewise, the veteran's contentions concerning the 
relationship between currently manifested sinusitis and 
service are not new.  Her statements are essentially a 
repetition of her previous assertions that were before the RO 
in April 2000, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to April 2000 is not new and material and does not 
serve to reopen the claim for service connection for 
sinusitis.  38 C.F.R. § 3.156(a) (2006).


Hypoglycemia

In a decision dated in April 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
hypoglycemia.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records which showed that the veteran had been treated in 
August 1978 and September 1978 for hypoglycemia.  A dental 
patient history dated in January 1980 noted a history of 
hypoglycemia treated by diet.

In its decision, the RO determined that there was no 
relationship between any asserted current hypoglycemia and 
service.  The veteran was notified of this decision and of 
her appellate rights by letter dated on April 21, 2000.  She 
did not appeal this decision, thus the denial became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

Subsequent to the April 2000 RO decision, during her 
September 2004 personal hearing, the veteran reported that 
she was initially treated for hypoglycemia during service 
when she had been placed on a 3,500 calorie diet.  She 
described a history of passing out while on active duty.  She 
also indicated that she began getting B-12 injections every 
two weeks since 1990, and that she was now on B-12 oral 
medication.

VA outpatient treatment records dated from February 2003 to 
September 2005 show a medical history of hypoglycemia, 
however, there is no indication of a current disability 
associated with hypoglycemia. 

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for hypoglycemia.  The VA outpatient treatment 
records, although not previously of record, do not by 
themselves or when considered with previous evidence of 
record, relate to the fact that the veteran currently has a 
disability manifested by hypoglycemia that is the result of 
her period of active service.  Additional evidence, which 
consists of records that do not indicate that a condition is 
service connected, is not new and material.  See Cox, 5 Vet. 
App. at 99.  This evidence does not link any current 
disability manifested by hypoglycemia to service.

Likewise, the veteran's contentions concerning the 
relationship between a current disability manifested by 
hypoglycemia and service are not new.  Her statements are 
essentially a repetition of her previous assertions that were 
before the RO in April 2000, and are basically cumulative and 
not new; and the lay statements concerning the onset of any 
such condition are not competent.  See Paller, 3 Vet. App. at 
538; Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 
495.

Accordingly, the Board finds that the evidence received 
subsequent to April 2000 is not new and material and does not 
serve to reopen the claim for service connection for 
hypoglycemia.  38 C.F.R. § 3.156(a) (2006).





ORDER

Service connection for a right knee disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Service connection for a left knee disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

Service connection for a right wrist disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for sinusitis is 
not reopened, and the petition to reopen is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hypoglycemia 
is not reopened, and the petition to reopen is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


